08-1480-ag
    Yang v. Holder
                                                                                   BIA
                                                                              Nelson, IJ
                                                                          A 072 780 392
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 8 th day of June, two thousand ten.

    PRESENT:
             REENA RAGGI,
             PETER W. HALL,
             DENNY CHIN,
                   Circuit Judges.
    ______________________________________

    FENG FU YANG,
             Petitioner,
                                                           08-1480-ag
                     v.                                    NAC
    ERIC H. HOLDER, JR., * UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:               Waisim M. Cheung, Tsoi and
                                  Associates, New York, New York.

    FOR RESPONDENT:               Michael F. Hertz, Acting Assistant
                                  Attorney General, Civil Division;
                                  David V. Bernal, Assistant Director;


                 *
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric H. Holder, Jr., is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
                          Jesse M. Bless, Trial Attorney,
                          Office of Immigration Litigation,
                          United States Department of Justice,
                          Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner, Feng Fu Yang, a native and citizen of the

People’s Republic of China, seeks review of a March 6, 2008

order of the BIA affirming Immigration Judge (“IJ”) Barbara

A. Nelson’s September 22, 2005 denial of his motion to

reopen.   In re Feng Fu Yang, No. A 072 780 392 (BIA Mar. 6,

2008), aff’g No. A 072 780 392 (Immig. Ct. N.Y. City Sept.

22, 2005).     We review the agency’s denial of Yang’s motion

to reopen for abuse of discretion, “mindful that motions to

reopen ‘are disfavored.’”     Ali v. Gonzales, 448 F.3d 515,

517 (2d Cir. 2006) (quoting INS v. Doherty, 502 U.S. 314,

323 (1992)).     In doing so, we assume the parties’

familiarity with the underlying facts and procedural

history, which we reference only to explain our decision to

deny the petition for review.

    Because Yang’s motion to reopen was filed nine years

after the IJ’s May 28, 1996 final order granting him

                                2
voluntary departure -- well after the applicable ninety-day

time limit -- it was untimely.   See 8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).   To the extent

Yang relies on an exception to this time limit for motions

to reopen based on material and previously unavailable

evidence of changed country conditions, see 8 U.S.C.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii), we have

previously reviewed the agency’s consideration of evidence

similar to that submitted by Yang and identified no error in

its conclusion that such evidence is insufficient to

establish either material changed country conditions or an

alien’s prima facie eligibility for relief, see Jian Hui

Shao v. Mukasey, 546 F.3d 138, 169-72 (2d Cir. 2008); see

also Wei Guang Wang v. BIA, 437 F.3d 270, 274-75 (2d Cir.

2006).

    Further, contrary to Yang’s argument, “the BIA need not

expressly parse or refute on the record each individual

argument or piece of evidence offered by the petitioner.”

Zhi Yun Gao v. Mukasey, 508 F.3d 86, 87 (2d Cir. 2007)

(internal quotation marks omitted); cf. Xiao Ji Chen v. U.S.

Dep’t of Justice, 471 F.3d 315, 336-37 n.17 (2d Cir. 2006)

(“[T]he IJ need not engage in ‘robotic incantations’ to make



                             3
clear that [s]he has considered and rejected a petitioner’s

proffered explanation.”).   “This is particularly true for

evidence, such as the oft-cited Aird affidavit, which the

BIA is asked to consider time and again.”   Wei Guang Wang v.

BIA, 437 F.3d at 275.   Accordingly, the BIA did not abuse

its discretion in concluding that Yang’s motion was

untimely.

    Nor did the BIA abuse its discretion in denying Yang’s

motion to reopen to apply for adjustment of status, because

adjustment of status is not an exception to the applicable

time limitation on motions to reopen.   See 8 U.S.C.

§ 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3); see also Matter

of Yauri, 25 I. & N. Dec. 103, 105 (BIA 2009) (emphasizing

“that untimely motions to reopen to pursue an application

for adjustment of status . . . do not fall within any of the

statutory or regulatory exceptions to the time limits for

motions to reopen before the Board and will ordinarily be

denied”).   Finally, to the extent Yang asserts that his

motion warranted a favorable exercise of the BIA’s

discretion to reopen proceedings sua sponte, we lack

jurisdiction to review such a discretionary decision.      See

Ali v. Gonzales, 448 F.3d at 518.


                              4
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any pending motion

for a stay of removal in this petition is DISMISSED as moot.

Any pending request for oral argument in this petition is

DENIED in accordance with Federal Rule of Appellate

Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5